Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks
Applicants’ remarks regarding claims 1-4:

    PNG
    media_image1.png
    146
    629
    media_image1.png
    Greyscale

	The examiner respectfully disagrees with the applicants’ position. Although Chang teaches mapping data to a signal in a color space, it is not necessarily true that any preamble and control symbols to be sent also needs to be sent on this color space. Furthermore, Chang doesn’t state within its teachings that preamble symbols or control symbols are transmitted over such a color space.
Applicants’ further remarks regarding claims 1-4:

    PNG
    media_image2.png
    188
    645
    media_image2.png
    Greyscale

	The examiner respectfully disagrees with the applicants’ position. The applicant states that such a combination between Chang and Oshima would complicate the processing. This is not necessarily true since mapping to a color space is already a complicated process when compared to simply providing luminance changes. If anything, such a combination would lighten the load on the net processing especially when preamble and control symbols need to be sent in order to efficiently establish optical communication between devices and also provide a user easy selection of identification information to be received (Oshima: paragraphs [0004] and [2275]).
Applicants’ further remarks regarding claims 1-4:

    PNG
    media_image3.png
    150
    643
    media_image3.png
    Greyscale

The examiner respectfully disagrees with the applicants’ position. Chang states in paragraph [0412] that the light intensity can be maintained at a constant level perceivable by a person. Fig. 404 of Oshima (already mentioned within the rejection of claim 1) and paragraph [2251] states that the transmitter can maintain the brightness of light that changes in luminance constant, regardless of the transmission signal i.e. the light intensity can be maintained at a constant level perceivable by a person. Thus, as stated by the applicant, paragraph [0412] of Chang doesn’t teach away from the applied combination of Chang and Oshima and the combination wouldn’t counteract the effect disclosed in Chang since both Chang and Oshima provide the same effect of keeping the light intensity level constant for the viewer.
Allowable Subject Matter and Claim Amendment Suggestion
As discussed within the interview on 2/18/2022, amending the independent claims to incorporate language from claim 5 would possibly overcome the prior art rejection as this amendment would more clearly tie together the relation between the control symbols and the color space information. The current independent claims are not amended to incorporate such details. Based on further search and/or consideration of the claims, claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Furthermore, along with the language of claim 5, the applicant is requested to amend the claim to also state the purpose of the control symbol i.e. similar to the purpose of the preamble symbol of claim 1 (last limitation), the applicant is requested to incorporate similar language as shown in paragraph [0120] of the PGPUB application. Doing so will also clarify that the receiver needs to receive the control information in order to determine further steps related to the data transmitted (paragraph [0120] of the PGPUB). A combination of such amendments would make the claims consistent with the scope of the invention and also make the claims allowable over the prior arts.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 2010/0247112) in view of Oshima (US 2014/0186026).
Regarding claim 1, Chang teaches a transmission device (Fig. 21, Transmitter), comprising: a symbol generator (Fig. 21, symbol generator comprises the structure and functions of Serial to Parallel Converter and Data to Modulation Mapping) that generates a data symbol by mapping transmission data to a signal point (paragraph [0180] and paragraph [0182]) arranged in a two-dimensional color space (paragraph [0183], lines 5-7; paragraph [0200], Target color…; paragraph [0202], This target color information is provided by external source at the transmitter. From this information, color displacement vector (Xc, Yc)…can be determined; paragraph [0209]), and an outputter (Fig. 21, outputter light emitting module) that outputs an optical signal including the data symbol (paragraph [0182] and paragraph [0187]).  
Chang doesn’t teach that the optical signal comprises a preamble symbol, and a control symbol, wherein the preamble symbol and the control symbol are represented by luminance information of the optical signal that is identified irrespective of the two- dimensional or three-dimensional color space, and the preamble symbol enables a reception device to perform signal detection and time synchronization via the luminance information of the optical signal.
Oshima teaches the optical signal comprises a preamble symbol, and a control symbol (Fig. 403A, optical signal comprising preamble unit (preamble symbol) and control symbol (check unit); paragraph [2246]), wherein the preamble symbol is represented by luminance information of the optical signal that is identified irrespective of the two- dimensional or three-dimensional color space (Fig. 407A, shows an example of a luminance change pattern corresponding to the preamble; paragraph [2263]) and the control symbol is also represented by luminance information (the whole frame of Fig. 403A is transmitted to a luminance change pattern with further illustrations shown in Figs. 404-406. Since the whole frame is represented by the luminance information, the control symbol is also represented by the luminance information; see also paragraph [2251] to see how the output level is maintained), and the preamble symbol enables a reception device to perform signal detection and time synchronization via the luminance information of the optical signal (the characteristics of the preamble is used to perform these functions for a given frame; also evident in paragraph [2247], when the receiver receives the preamble unit…the receiver can successfully receive the information…; paragraph [0697], the receiver generates the reference signal for reception…in the preamble and uses it as the timing signal for reading the string…). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the optical signal taught by Chang and to incorporate the preamble and control symbols as taught by Oshima in order to enable efficiently established optical communication between devices and also provide a user easy selection of identification information to be received (Oshima: paragraphs [0004] and [2275]).
Regarding claim 2, Chang teaches a transmission method implemented in a transmission device (Fig. 21, Transmitter), the transmission method comprising: generating a data symbol (Fig. 21, symbol generator comprises the structure and functions of Serial to Parallel Converter and Data to Modulation Mapping) by mapping transmission data to a signal point (paragraph [0180] and paragraph [0182]) arranged in a two-dimensional color space (paragraph [0183], lines 5-7; paragraph [0200], Target color…; paragraph [0202], This target color information is provided by external source at the transmitter. From this information, color displacement vector (Xc, Yc)…can be determined; paragraph [0209]), and outputting, from an outputter (Fig. 21, outputter light emitting module) included in the transmission device, an optical signal including the data symbol (paragraph [0182] and paragraph [0187]).  
Chang doesn’t teach that the optical signal comprises a preamble symbol, and a control symbol, wherein the preamble symbol and the control symbol are represented by luminance information of the optical signal that is identified irrespective of the two- dimensional or three-dimensional color space, and the preamble symbol enables a reception device to perform signal detection and time synchronization via the luminance information of the optical signal.
Oshima teaches the optical signal comprises a preamble symbol, and a control symbol (Fig. 403A, optical signal comprising preamble unit (preamble symbol) and control symbol (check unit); paragraph [2246]), wherein the preamble symbol is represented by luminance information of the optical signal that is identified irrespective of the two- dimensional or three-dimensional color space (Fig. 407A, shows an example of a luminance change pattern corresponding to the preamble; paragraph [2263]) and the control symbol is also represented by luminance information (the whole frame of Fig. 403A is transmitted to a luminance change pattern with further illustrations shown in Figs. 404-406. Since the whole frame is represented by the luminance information, the control symbol is also represented by the luminance information; see also paragraph [2251] to see how the output level is maintained ), and the preamble symbol enables a reception device to perform signal detection and time synchronization via the luminance information of the optical signal (the characteristics of the preamble is used to perform these functions for a given frame; also evident in paragraph [2247], when the receiver receives the preamble unit…the receiver can successfully receive the information…; paragraph [0697], the receiver generates the reference signal for reception…in the preamble and uses it as the timing signal for reading the string…). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the optical signal taught by Chang and to incorporate the preamble and control symbols as taught by Oshima in order to enable efficiently establish optical communication between devices and also provide a user easy selection of identification information to be received (Oshima: paragraphs [0004] and [2275]).
Regarding claim 3, Chang teaches a reception device (Fig. 21, Receiver), comprising: a light receiver (Fig. 21, light receiver comprises Photo Detector) that receives an optical signal including a data symbol via a plurality of light receiving elements (Fig. 21, Photo detector generates a reception signal; paragraph [0190]); and a demodulator (Fig. 21, demodulator comprises the structure and functions Modulation to Data demapping and Parallel to Serial Converter) that generates reception data by demapping and decoding the data symbol (paragraph [0193], Modulation-to-Data Demapping (also see paragraph [0182]); paragraph [0196], Parallel-to-Serial Converter), as a signal in a two-dimensional color space (paragraph [0195]; paragraph [0202], This target color information is provided by external source at the transmitter. From this information, color displacement vector (Xc, Yc)).
Chang doesn’t teach wherein the received optical signal includes a preamble symbol and a control symbol, wherein the preamble symbol and the control symbol are represented by luminance information of the optical signal that is identified irrespective of the two- dimensional or three-dimensional color space, and the preamble symbol enables a reception device to perform signal detection and time synchronization via the luminance information of the optical signal.  
Oshima teaches the optical signal comprises a preamble symbol, and a control symbol (Fig. 403A, optical signal comprising preamble unit (preamble symbol) and control symbol (check unit); paragraph [2246]), wherein the preamble symbol is represented by luminance information of the optical signal that is identified irrespective of the two- dimensional or three-dimensional color space (Fig. 407A, shows an example of a luminance change pattern corresponding to the preamble; paragraph [2263]) and the control symbol is also represented by luminance information (the whole frame of Fig. 403A is transmitted to a luminance change pattern with further illustrations shown in Figs. 404-406. Since the whole frame is represented by the luminance information, the control symbol is also represented by the luminance information; see also paragraph [2251] to see how the output level is maintained), and the preamble symbol enables a reception device to perform signal detection and time synchronization via the luminance information of the optical signal (the characteristics of the preamble is used to perform these functions for a given frame; also evident in paragraph [2247], when the receiver receives the preamble unit…the receiver can successfully receive the information…; paragraph [0697], the receiver generates the reference signal for reception…in the preamble and uses it as the timing signal for reading the string…). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the optical signal taught by Chang and to incorporate the preamble and control symbols as taught by Oshima in order to enable efficiently establish optical communication between devices and also provide a user easy selection of identification information to be received (Oshima: paragraphs [0004] and [2275]).
Regarding claim 4, Chang teaches a reception method implemented in a reception device (Fig. 21, Receiver), the reception method comprising: receiving an optical signal that includes a data symbol (Fig. 21, light receiver comprises Photo Detector; paragraph [0190]), the optical signal being received via a plurality of light receiving elements (Fig. 21, Photo detector generates a reception signal; paragraph [0190]); and generating reception data by demapping and decoding the data symbol (paragraph [0193], Modulation-to-Data Demapping (also see paragraph [0182]); paragraph [0196], Parallel-to-Serial Converter), as a signal in a two-dimensional color space (paragraph [0195]; paragraph [0202], This target color information is provided by external source at the transmitter. From this information, color displacement vector (Xc, Yc)).  
Chang doesn’t teach wherein the received optical signal includes a preamble symbol and a control symbol, wherein the preamble symbol and the control symbol are represented by luminance information of the optical signal that is identified irrespective of the two- dimensional or three-dimensional color space, and the preamble symbol enables a reception device to perform signal detection and time synchronization via the luminance information of the optical signal.  
Oshima teaches the optical signal comprises a preamble symbol, and a control symbol (Fig. 403A, optical signal comprising preamble unit (preamble symbol) and control symbol (check unit); paragraph [2246]), wherein the preamble symbol is represented by luminance information of the optical signal that is identified irrespective of the two- dimensional or three-dimensional color space (Fig. 407A, shows an example of a luminance change pattern corresponding to the preamble; paragraph [2263]) and the control symbol is also represented by luminance information (the whole frame of Fig. 403A is transmitted to a luminance change pattern with further illustrations shown in Figs. 404-406. Since the whole frame is represented by the luminance information, the control symbol is also represented by the luminance information; see also paragraph [2251] to see how the output level is maintained), and the preamble symbol enables a reception device to perform signal detection and time synchronization via the luminance information of the optical signal (the characteristics of the preamble is used to perform these functions for a given frame; also evident in paragraph [2247], when the receiver receives the preamble unit…the receiver can successfully receive the information…; paragraph [0697], the receiver generates the reference signal for reception…in the preamble and uses it as the timing signal for reading the string…). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the optical signal taught by Chang and to incorporate the preamble and control symbols as taught by Oshima in order to enable efficiently establish optical communication between devices and also provide a user easy selection of identification information to be received (Oshima: paragraphs [0004] and [2275]).
Regarding claim 6, Chang in view of Oshima teaches the transmission device according to claim 1, wherein Chang teaches the symbol generator generates the data symbol by mapping the transmission data to the signal point which is any one of a plurality of signal points (paragraph [0182], mapped to one of many points) arranged in the two-dimensional color space (paragraph [0183], lines 5-7; paragraph [0200], Target color…; paragraph [0209]); and the outputter (Fig. 21, outputter light emitting module; paragraph [0363], the transmitter) outputs the data symbol (paragraph [0182] and paragraph [0187]), after successively transmitting (paragraph [0366], constellation can be formed at the receiver…from this constellation, information data can be recovered i.e. optical signal modulated data symbol is output after determination of the constellation from the signal points) a plurality of light modulated signals corresponding respectively to the plurality of signal points (paragraph [0369], a constellation can be determined by obtaining and examining points for a number of consecutive received symbols (consecutive symbols are received from the respective plurality of light signals); paragraph [0363], periodically transmitter broadcasts information on light emitting devices used…transmitter gamut area of a constellation can be determined…as illustrated in Fig. 27; Fig. 27 shows the different signal points corresponding to the plurality of light modulated signals).  
Regarding claim 7, Chang in view of Oshima teaches the reception device according to claim 3, wherein Oshima teaches the control symbol and Chang teaches including information related to the two-dimensional or three-dimensional color space (Fig. 21, color information input to mapping stage; paragraph [0202], This color information is application specific. The mapper is informed of this color by color information input from outside. This target color information is provided by external source at the transmitter). Thus, the combination of Chang in view of Oshima teaches the limitations of claim 7.  
Regarding claim 8, Chang in view of Oshima teaches the reception device according to claim 3, wherein Chang teaches the light receiver receives the data symbol (Fig. 21, Photo detector generates a reception signal; paragraph [0190]) after successively receiving (paragraph [0366], constellation can be formed at the receiver…from this constellation, information data can be recovered i.e. information is received and demodulated after determination of the constellation from the received signal points) a plurality of light modulated signals corresponding respectively to a plurality of signal points arranged in the two-dimensional color space (paragraph [0369], a constellation can be determined by obtaining and examining points for a number of consecutive received symbols (consecutive symbols are received from the respective plurality of light signals); paragraph [0363], periodically transmitter broadcasts information on light emitting devices used…transmitter gamut area of a constellation can be determined…as illustrated in Fig. 27; Fig. 27 shows the different signal points corresponding to the plurality of light modulated signals); and 4the demodulator generates the reception data by demapping and decoding the data symbol (paragraph [0193], Modulation-to-Data Demapping; paragraph [0196], Parallel-to-Serial Converter; paragraph [0352]), as the signal corresponding to any of the plurality of signal points (paragraph [0212] and paragraph [0361]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the notice of reference cited (PTO-892). 
Reed (US 6590996): teaches a color mapping process
Miyaho (US 2017/0063458): teaches device and method for data communication using visible light.
Chen (US 2014/0178080): teaches a method for data embedding according to a modulation scheme and gets multiple RGB values for a communication data embedded image.
Yokoi (US 2012/0275796): teaches a method for visible light communication in which a plurality of light source emit light in different colors which are converted to chromaticity coordinates.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANESH K BARUA whose telephone number is (571)270-1017. The examiner can normally be reached Mon-Sat: 11-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 5712723024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRANESH K BARUA/Examiner, Art Unit 2637